OPINION — AG — IT IS THE INTERPRETATION OF THIS DEPARTMENT OF AGRICULTURE THAT IF A RETAIL DEALER WERE TO ADVERTISE CHICKEN BREAST AT 58 CENT A POUND AND A CUSTOMER PURCHASED TWO POUNDS OF THESE CHICKENS BREAST BUT RECEIVED TWO POUNDS OF CHICKEN BREAST WITH WINGS ATTACHED, THAT THE WEIGHT OF THE CHICKEN BREAST HAS BEEN MISREPRESENTED. — THE AG DOES NOT CONCUR IN YOUR STATED INTERPRETATIONS. CITE: 62 O.S. 1961 1541 [62-1541], 62 O.S. 1961 1502 [62-1502], 2 O.S. 1961 5 [2-5], 2 O.S. 1961 11-5 [2-11-5], 2 O.S. 1961 5-46 [2-5-46], 2 O.S. 1961 5-41 [2-5-41], (FRED HANSEN)